Product Supplement No. ARN-2 (To Prospectus dated January 11, 2010 and Prospectus Supplement dated January 11, 2010) February 22, 2010 Accelerated Return Notes® “ARNs®” · ARNs are unsecured senior notes issued by Royal Bank of Canada.ARNs are not principal protected. Payment of the Redemption Amount (as defined below) at maturity is subject to our credit risk. We will not pay interest on ARNs. · This product supplement describes the general terms of ARNs and the general manner in which they may be offered and sold. For each offering of ARNs, we will provide you with a pricing supplement (which we may refer to as a “term sheet”) that will describe the specific terms of that offering.The term sheet will identify any additions or changes to the terms specified in this product supplement. · The term sheet will also identify the underlying “Market Measure,” which may be one or more equity-based or commodity-based indices, one or more equity securities, commodities, or other assets, any other statistical measure of economic or financial performance, including, but not limited to, any currency, currency index, consumer price index, mortgage index, or interest rate, or any combination of the foregoing.We also may describe the Market Measure in an additional supplement to the prospectus, which we refer to as an “index supplement.” · At maturity, you will receive a cash payment per unit (the “Redemption Amount”) based upon the direction of and percentage change in the value of the applicable Market Measure from the Starting Value to the Ending Value (each as defined below), calculated as described in this product supplement.If specified in the applicable term sheet, your ARNs may be “Bear ARNs,” which will pay a Redemption Amount in excess of their Original Offering Price (as defined below) if the value of the Market Measure decreases from the Starting Value to the Ending Value, and which will pay a Redemption Amount less than their Original Offering Price if the value of the Market Measure increases above the Threshold Value (as defined below).Except where otherwise specifically provided in this product supplement, all references in this product supplement to “ARNs” shall be deemed to include a reference to Bear ARNs. · In the case of ARNs, unless the applicable term sheet provides otherwise: · If the Ending Value is greater than the Starting Value, then you will receive at maturity a Redemption Amount per ARN equal to the Original Offering Price plus the product of (i) the Original Offering Price, (ii) the Participation Rate (as defined below), and (iii) the percentage increase of the Market Measure from the Starting Value to the Ending Value. However, the payment will not exceed a “Capped Value” described in the applicable term sheet. We will set the Capped Value on the pricing date of the ARNs, which will be the date the ARNs are priced for initial sale to the public. · If the Ending Value is equal to or less than the Starting Value, then you will receive at maturity a Redemption Amount per ARN that is less than the Original Offering Price per ARN based upon that percentage decrease. · In the case of Bear ARNs, unless the applicable term sheet provides otherwise: · If the Ending Value is less than the Starting Value, then you will receive at maturity a Redemption Amount per Bear ARN equal to the Original Offering Price plus the product of (i) the Original Offering Price, (ii) the Participation Rate, and (iii) the percentage decrease of the Market Measure from the Starting Value to the Ending Value, up to the applicable Capped Value. · If the Ending Value is equal to or greater than the Starting Value but is equal to or less than the “Threshold Value” specified in the applicable term sheet, then you will receive at maturity a Redemption Amount per Bear ARN that is equal to the Original Offering Price per Bear ARN.We will set the Threshold Value on the pricing date of the Bear ARNs. · If the Ending Value is greater than the Threshold Value, then you will receive at maturity a Redemption Amount per Bear ARN that is less than the Original Offering Price per Bear ARN based upon the percentage increase of the Market Measure in excess of the Threshold Value. · ARNs will be issued in denominations of whole units.Each unit will have a public offering price as set forth in the applicable term sheet (the “Original Offering Price”).The term sheet may also set forth a minimum number of units that you must purchase. · If provided for in the applicable term sheet, we may apply to have your ARNs listed on a securities exchange or quotation system. If approval of such an application is granted, your ARNs will be listed on the securities exchange or quotation system at the time of such approval. We make no representations, however, that your ARNs will be listed or, if listed, will remain listed for the entire term of your ARNs. · Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) and one or more of its affiliates may act as our agents to offer ARNs. ARNs are unsecured and are not savings accounts or insured deposits of a bank.ARNs are not insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other Canadian or U.S. governmental agency or instrumentality.Potential purchasers of ARNs should consider the information in “Risk Factors” beginning on page S-9.You may lose some or all of your investment in ARNs. None of the Securities and Exchange Commission (the “SEC”), any state securities commission, or any other regulatory body has approved or disapproved of these securities or passed upon the adequacy or accuracy of this product supplement, the prospectus supplement, or the prospectus.Any representation to the contrary is a criminal offense. Merrill Lynch & Co. TABLE OF CONTENTS Page THE ARNs ARE PART OF A SERIES S-2 SPECIFIC TERMS WILL BE DESCRIBED IN A TERM SHEET S-2 SUMMARY S-3 RISK FACTORS S-9 USE OF PROCEEDS AND HEDGING S-18 DESCRIPTION OF ARNs S-19 SUPPLEMENTAL PLAN OF DISTRIBUTION S-31 SUPPLEMENTAL DISCUSSION OF CANADIAN FEDERAL INCOME TAX CONSEQUENCES S-31 U.S. FEDERAL INCOME TAX SUMMARY S-31 ERISA CONSIDERATIONS S-35 ARNs® and “Accelerated Return Notes®” are registered service marks of Merrill Lynch & Co., Inc., an affiliate of MLPF&S. In this product supplement, when we refer to the “ARNs,” including your ARNs, we mean the ARNs described in this product supplement.Also, references to the “prospectus” mean our prospectus, dated January 11, 2010, as supplemented by our prospectus supplement, dated January 11, 2010.References to the “term sheet” or the “applicable term sheet” mean the term sheet that describes the specific terms of your ARNs. THE
